SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

623
KA 14-00827
PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

REGINALD BAXTER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered February 13, 2014. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree
(two counts).

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed and the judgment is
affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of two counts of assault in the second degree
(Penal Law § 120.05 [2]). Inasmuch as “ ‘defendant has completed
serving the sentence imposed, his contention that the sentence is
unduly harsh and severe has been rendered moot’ ” (People v Bald, 34
AD3d 1362, 1362). To the extent that defendant contends that the
duration of the order of protection is unduly harsh and severe, we
conclude that his contention is without merit (see People v Tate, 83
AD3d 1467, 1467).




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court